Title: To James Madison from James Simpson, 4 July 1807
From: Simpson, James
To: Madison, James



No. 126.
Sir
Tangier 4th. July 1807.

No. 125 was forwarded 22d. last Month by Captain Porter of the United States Schooner Enterprise.  He sailed from this Bay in the Afternoon of that day.
The Mate of the Indefatigable left Mogadore on the 13h. Ulto. in the Brig Plymouth for Salem.
In No. 124 I mentioned the situation the Master was in by the latest advices I had then recieved; he has since been redeemed by Mr. Renshaws interference, together with James Fenwick and sailed for London on the 16h. June in the English Brig Lord Duncan.  I take the liberty of inclosing with this the following papers relative to that matter
No 1  Copy of a letter from Mr. Seavers to Mr. Renshaw dated 25h. December last.
2 & 3  Copies of Letters from Mr. Renshaw to Mr. Seavers dated 27h. May 1807 accompanying the Ransom.
4  Mr. Seavers answer to those Letters.
5  Mr. Renshaws reply to this last.
When your perfect leisure will allow you to peruse these papers, I would hope you will consider Mr. Renshaws conduct on the occasion deserving of a very different recompence to what Mr. Seavers did.
The $1400 was repaid Mr. Renshaw, and also every expence Mr. Gwyn had been at for him or by his Order.
In No. 124 I had the honour of acquainting you that two Lads belonged to the Indefatigable had made their way to Sta. Cruz and been delivered to Mr. Renshaw.  The Arabs in whose possession they were have Interested themselves with Hage Mohamet Abdelmelk, so far as to induce his interfering in their behalf to obtain a Ransom for the Lads, but I am persuaded His Imperial Majesty will not allow it.
By last advices His Majesty continued at Morocco.  A  Report is abroad that we are soon to have the honour of seeing him at Tangier, and that the object is Re:establishing the Mole of this Port.  I know it to be a favourite measure with him, but am not authorised to say that the Report of his comeing here soon is correct.  That this day, may continue thro’ succeeding Ages to be propitious is the sincere prayer of Sir Your Most Obedient and Most Humble Servant

James Simpson

